Matter of Darnell G. (2015 NY Slip Op 01636)





Matter of Darnell G.


2015 NY Slip Op 01636


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2014-00607
 (Docket No. D-31502-12)

[*1]In the Matter of Darnell G. (Anonymous), appellant.


Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein of counsel; Michael S. Legge on the brief), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Terrence J. McElrath, J.), dated December 13, 2013. The order adjudicated the appellant a juvenile delinquent and placed him on probation. The appeal brings up for review a fact-finding order of that court dated October 25, 2013, which, after a hearing, found that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of obstructing governmental administration in the second degree and attempted assault in the third degree.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
" [T]he evidence supporting a fact-finding in a juvenile delinquency proceeding is legally sufficient if, viewing that evidence in the light most favorable to the presentment agency, any rational trier of fact could have found the appellant's commission of all the elements of the charged crimes beyond a reasonable doubt'" (Matter of Christopher H., 123 AD3d 713, 714 quoting Matter of Danielle B., 94 AD3d 757, 758). Bearing in mind these principles, the evidence adduced at the fact-finding hearing was legally sufficient to support the determinations made in the fact-finding order. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Christopher H., 123 AD3d at 714; Matter of Dashawn R., 120 AD3d 1250, 1251), we nevertheless accord great deference to the opportunity of the fact-finder to view the witnesses, hear the testimony, and observe demeanor (see Matter of Christopher H., 123 AD3d at 714; Matter of Dajahn M., 110 AD3d 812, 813). The Family Court's credibility determinations should not be disturbed unless clearly unsupported by the record (see Matter of Christopher H., 123 AD3d at 714; Matter of Dashawn R., 120 AD3d at 1251). Upon reviewing the record, we are satisfied that the fact-finding determination of the Family Court was not against the weight of the evidence.
MASTRO, J.P., DICKERSON, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court